Case 1:18-cv-00427-JJM-LDA Document 22-3 Filed 05/15/19 Page 1 of 2 PagelD #: 316

EXHIBIT 1
Case 1:18-cv-00427-JJM-LDA Document 22-3 Filed 05/15/19 Page 2 of 2 PagelD #: 317

KORDE & ASSOCIATES, P.C.

Counselors at Law
391 Billerica Road, Suite 210 f
Chelmsford, Massachusetts 01824-4100 S444 72bb TAO 2070 OSEe 74
Attorneys Licensed in MA, NH, NY and RI

  

 

*Yorde & Associates, PC is moving. As of june 27, 2016, our new address will be:
900 Chelmsford Street, Suite 3102, Lowell, Massachusetts 01851.

dune 3, 2018
FIRST GLASS & CERTIFIED MAK.

Altagracia Carmarena
cio John Ennis Esa.
1200 Reservelr Avenue
Cranston, RPO2820

RE: NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE
Properly Addreas: 142-144 Unit Street, Providence, Ri peso
Our File No. 14014672

Dear SirfMadam:

THISdS AN ATTEMPT TO GOLLECT A DEBT, ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

Please be advised that this firm has been retained by Ocwen Loan Servicing, LLG as servicer for U.S. Bank National Association,
as Trustee for MASTR Adiustable Rate “Morigages Trust 2007-1 Mortgage Pass-Through Certiicates, Geries 2007-1 tihe
“Mortgagee’} to conitianes foreciosure proceedings on the above-entitiad premises for breach of the cévenanis of the morigage of
Allagracia. Carnarena to Morigage Electronic Registration Systems, Inc. acting solely aa nominge for Dreant Nouse Mortgage
Corporation dated October 13, 2006 in the original principal armount of $279,000.00 in book 8345-at page 2 which morgage eecures
a Note of Altagradia Camarana to Dream House Morigage Sorporation of same date and original principal amaunt.

Specifically, the aforesaid Nole and Morigage ars in defaull as payments of principal and/or interest nave not been made in
accordance with the dermis and conditions of the Note and Morigage. Your loan is in default Yor-the April 1, 2073 payment and all
the payments due each month thereafier, as provided In said Note. The amount required to cure the default a8 of ihe date of this
letter is $84,201.15. DEMAND is tereby made against you te cure this default by July 3, 2018. tn order to cure this default, you
must pay ihe lotal amount of $81,201.46 in addition to other amounts thal pesome:-due from the date of this letter through the date
you say Ghe “arrearage”). On. the day that you intend to pay, please contact this office to request the full amount awed on your
account as the amount due on the day you pay may be greater than stnted above, due to Interest: late charges and other charges or

credits that may vary from day to day, or may be aseeased atier the date afihie-letier. The necessary amount must be received In
oerified funds ,

You are advised that unless ihe arrearage is received by the Morigages, gia. Borde & Associates, PL.. 324 Billerica Road, Suite
210, Chelmsford, MA 01824-4100 by July 3, 2046, the Morigagee may accelerate the payment of all suris secured by the
gioresaid morgage and may exercise ail rights as set forth under the power of sale contained in said morgage, including a
foreclosure sale of the mortgaged premises. Please be advised that you have the right to reinstate alter acceleration and you have

the right fo bring a court action to assert the non-existence of a default or any other defense which you have to the acceleration and
the sale of the mortgaged premises. .

Unless you notify thie office within 30 days after receiving this notice thal you dispute ihe validity ofthe debt or any partion ihereo!,
this office will assume this debt is. valld. ¥, within the thirty-day period, you holly this office in writing thai the debt, or any portion
thereof, is disputed, we will obtain verification of the debt and mail a copy of such verification to you. if requested within 30 days of

teceint of this notice, thle office will provide you with the name and address of the original creditor, Wf different from the current
craditor.

W you (1) did nol execute the Promissory Note relating to this mortgage; (2) are In bankruptcy; or (3) have been discharged

in bankruptcy, this letter is far informational purposes only and is not intended as an atlernpt to collect a debt or an act to
collect, desess or recover alloy any portion of the debi from you personally.

Please give this your immediate attention.
Very truly you

Shana L. Costa C

SLCidv

Telephone (978) 256-1500 Fax (978) 256-7615
Hours of Operation 8:30am - $:30pm EST, Monday thru Friday
Website: www.kordeassoc.com

 

14-014672 (FOO!
